Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
Claims 1-19, 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“collecting by one or more field programmable gate arrays or one or more application specific integrated circuits associated with one or more of the programmable processors a stream of information associated with entities, including GPS data, from a plurality of external sources; converting the collected information associated with entities to a first dataset; receiving user information about a provider’s users; converting the user information to a user dataset; augmenting the user dataset with information from the first dataset where a specific entity in the first data set is equated with a specific user in the user dataset; receiving a desired entity characteristic for the provider; creating one or more predictive models on the user dataset generating one or more values representing the desired entity characteristic for users in the user dataset; applying the one or more predictive models created on the user dataset on the first entity dataset to generate one or more values representative of the desired entity characteristic; and creating a report of entities other than users that have the desired entity characteristic.” such as required by Claim 1.
“receiving a stream of information from a plurality of external sources about a plurality of entities through one or more field programmable gate arrays or one or more application specific integrated circuits associated with one or more programmable processors; creating and storing with one or more of the programmable processors a first dataset from the stream of information about the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 


	/WILSON LEE/               Primary Examiner, Art Unit 2152